Case 2:20-cv-00142-MLCF-KWR Document1 Filed 01/13/20 Page 1 of 8

FORM TO BE USED BY A PRISONER IN FILING A COMPLAINT
UNDER THE CIVii. RIGHTS ACT, 42 U.S.C. SECTION 1983

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF LOUISIANA

Corey Danetl Mckay #324/62 CIVIL ACTION 20 = 0 Y) i 4 2

[Print the full name (first, middle, last) and

Prisoner number of the plaintiff in this action]

VERSUS

Derry & J- Lartroter
Richard  Petic ave al

TY

 

 

 

 

SECTION. MAG.

 

{Print the fuil name of all defendants in this action]
{DO NOT WRITE ET AL] ©

COMPLAINT

lL. PREVIOUS LAWSUITS

A. Have you begun other lawsuits in State or Federal Court dealing with the same facts
:nvolved in this action or otherwise relating to your imprisonment?

Yost > No! “ i

TENDERED FOR FILING

JAN 13 2020

U.S. DISTRICT COURT
Eastern District of Louisiana
Deputy Clerk
Case 2:20-cv-00142-MLCF-KWR Document1 Filed 01/13/20 Page 2 of 8

B. If your answer to (A) is “yes”, describe the lawsuit in the space below. (If there is

more than one lawsuit, describe the additional lawsuits on another piece of paper,
using the same outline).

l. Parties to the previous lawsuit:

Plaintiffs:

 

 

Defendants:

 

 

 

 

 

f

i
Court (If Federal Court, name of the district court; if State Court, name the
Parish) |

3. Docket Number: | . /

-

|
. Name of judge to whom case was assigned: |

|

r

Disposition (For example: Was this case dismissed? Was it appeaied?
Is it still pending?)

ta

ON

. Approximate date of filing of lawsuit:

 

 

7. Approximate date of disposition:

 

C. Have you had any previously filed Federal lawsuits or appeals, whether or nor related
to the issues raised in this complaint, which have been dismissed as frivolcus,

malicious, or for failure to state a claim for which relief can be granted by any
Federal court?

Yes ( > No{ 44

(f your answer is “yes”, list the civil action numbers and the disposition of each case.

You also must identify in which Federal district or Appellate Court the action was
brought.

 

pt
IIT.

Case 2:20-cv-00142-MLCF-KWR Document1 Filed 01/13/20 Page 3 of 8

PLACE OF PRESENT CONFINEMENT:

 

A. Is there a prisoner grievance procedure in this institution?

YesCy~ ) No( )

B. Did you present the facts relating to this complaint in the prisoner grievance
procedure?

Yes ( ) No (4% )

C. If your answer is “yes”:

|. Attach a copy of all administrative complaints you have filed regarding the claims
raised in this lawsuit and copies of all prison responses. If copies are not available,

list the number assigned to the complaint(s) and approximate date it was presented to
the prison.

 

 

 

|

2. As to each grievance complaint provided or listed above, have you exhausted or
completed all steps in the procedure, including appeals?

 

 

D. If your answer is “no”, explain why you have not done so:

T had o maya Stroke. at that tine and Coufdnt use PAY bends ty wutt.
Tistitl dost have ony uvase at the ped cle of

tay _brAY s PEC useece of ‘the.
7 7 7 SF
Risht side ot sy bol Y

 

PARTIES

(in tem “A” below, complete the following information. Do the same for additional
plaintiffs, if any).

A. Full Name of Plaintiff: Corey Donel) Mc bay
(first, middle, last)
Prisoner Number: 324/42

Address: 2001 Airine Ne Suite x #355 Metarrie A+ Taoa]
Date of Birth: May a7. :

Date of Arrest: oct. a5 20/9

Date of Conviction: pe-. :2 39/9

 

 
Case 2:20-cv-00142-MLCF-KWR Document1 Filed 01/13/20 Page 4 of 8

IMPORTANT: in the space provided below, place the full name of each defendant named in the
caption, his or her official position, place of employment, and service address. If you have sued
more than one defendant, provide this same information for every defendant you have named.

Please attach an additional sheet, if necessary. The parties listed below must be exactly the
same as those listed in your caption.

B. Defendant Jerry aT. layfeater is employed as
Shecitt at ferrehbonac Shentt off ¢ &

Address for service: Po. Drwer ITO Ha wa, LA. 10240

C. Defendant 2 Gued tie Weal is employed as
Head at Medical  Defartrrent at Teive boone Bayi sh Ja.}

Address for service: (9. @r Dfawes ib lo, HawwatLA-lo2ko

D. Defendant

 

 

 

 

 

 

 

is employed as
at
Address for service:
E. Defendant is employed as
at
Address for service:
F. Defendant is employed as
at

 

Address for service:

 

Defendant

GQ)

is employed as

 

at

 

Address for service:

 

 
Case 2:20-cv-00142-MLCF-KWR Document1 Filed 01/13/20 Page 5 of 8

IV. STATE OF CLAIM

(State here as briefly as possible the facts of your case. Describe how each defendant is
involved. Include also the names of other persons involved, dates, and places. Do not
give any legal arguments or cite any case or statutes. If you intend to allege a number of
related claims, number and set forth each claim in a separate paragraph. Use as much
space as you need. Attach an extra sheet if necessary).

Qn Sept doJf TF was sent Alors wath other Inmates ty another Ja, |
for Seca tY veason’c... befor teweins the Tail t war takin ca diah. + yh)
Dititic Prins in my feet f hunts the other Jail tolA mr that they bad Caticd the
titchonme Parisi Tat Mes (at Detartment oud asurd there ta Sead OY Meditation for
Ditatic. Prin aot trys told 2 never tort that kid of Medi tobon ece den tn Dec. rt
Jai Thad a may Strole. T was Stat bacy to the Tecithonne Parish

‘

pin Tan ANF were

Frac doin Ghost on o ott an be bavd Peer tits To fous wots aye tet K
td ia aT

Gir
J@Het an thet ce K 7 pias eived frou, A

oye Drom +a O ane Hor Hedicuel Coll Gil Comldrt work or datk Jory dave faber
(6 tan Medi CONT ,

 

FG R045 Jy Fy

 

 

the eeecat pefacdment fav ca blood tect pie cohen tected 7 hod a ma sey Sot hie tf eC the Brust t fo
Cc prAde a toasts tal ia Hovwris | oni cere a: “3s then Put jots He Hoc titel an cy wierd got Treated

~ dake —latey Tho Trae tretauk Man feo thee be aiht ages, Peto, ‘ Heit tft, Court dat

thad to Call the Henne PILE DePartaene poset thear By) teu wry other Tuas in dhe Host'tal ss.
V. RELIEF

(State briefly exactly what you want the Court to do for you. Make no legal

arguments. Cite no cases or statutes).

Lam Asking for A 100.729. 000 PDottar: tor Pate? Sudfiipe ond Men}a |
Angithy Cand Payment: ror my factor hilt “cs and for me mises Obe +
In tinge toyth my wate £ Kids cad other fon! I nous hers .

Dar alig ashing the Count for Protent an AScict aay fe talon fe The
Tesvebnne Partch Sheifottice Gud their falice Trnc Luin theic Jail atficers

Tout twark' hers at the Jas} wee Tans In carcerate | at this tine eae

 

 

 

 
Case 2:20-cv-00142-MLCF-KWR Document1 Filed 01/13/20 Page 6 of 8

PLAINTIFF’S DECLARATION

1) I declare under penalty of perjury that all facts represented in this complaint and any
attachments hereto are true and correct.

2) I understand that if I am released or transferred, it is my responsibility to keep the

Court informed of my whereabouts and failure to do so may result in this action being
dismissed with prejudice.

3) I understand that I am prohibited from bringing a civil action in forma pauperis if [
have brought three or more civil actions in a Court of the United States while
incarcerated or detained in any facility that were dismissed on the grounds that they were
frivolous, malicious, or failed to state a claim upon which relief may be granted, unless I
am under imminent danger of serious physical injury.

4) I understand that even if I am allowed to proceed in forma pauperis, | am responsible
for paying the entire $350.00 filing fee and any costs assessed by the Court, which shall!

be deducted from my_inmate account by my custodian in installment payments as
prescribed by law.

Signed this) day of “Yun. ,20 Qo

 

Coro. Lonel We Age
Signature of Plaintiff 7

Carey Done ll McKay
Printed Name of Plaintiff
Case 2:20-cv-00142-MLCF-KWR Document1 Filed 01/13/20 Page 7 of 8

Myr. Carey. Hekay i YssTl
B- 200/44 77
TPeyc.

Qyot Aichne Drs

Suite kK’ #355

Metaivie A: Joook

Dy me ee ee

 

eo

   

Eastern Distact of Loussiang Court
500 Poydras Street.

Mew Orleans LA- 70/390

Barn Swatiow

O14 SNURAGT TA “ties, . OAH ape pls Heid Agape yf lafh
. 3

s

Case 2:20-cv-00142-MLCF-KWR="fascument 1 Filed-01/13/20: Page 8-of

 

s
Qo
<
a
uv
oO
BR
3
a
,
f ae
f
a Nw
. MN.

f

 

 

edopsaury

xi
oSa
Lv

BRSLCbD oO84

 

 

 

 

 

Nee

: * + .
co f : :
- aot, yet Gg A ~ oat
ho * ps. . a4 \ .
cera es : : . wt :

 

 
